internal_revenue_service number release date index number ---------------------- ---------------------------------------------------- -------------------------------------------- --------------------------- ------------- ----------------------------------------- in re request for extension of time to request a closing_agreement under sec_1_1503-2 department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc intl b04 plr-124373-09 date date corporation u corporation x corporation y year sec_1 through aa dear -------------------- legend -------------------------------------------- --------------------------- -------------------------------------------- ------------------------- -- this replies to a letter dated date which asked for an extension of time under sec_301_9100-3 to submit a request to enter into a closing_agreement with the internal_revenue_service pursuant to revproc_2000_42 2000_2_cb_394 the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by the appropriate parties this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-124373-09 corporation x was the parent of an affiliated_group_of_corporations that filed a consolidated_return group x from the time corporation x was formed in year until group x terminated in year from year sec_1 through members of group x engaged in business activities in various foreign countries certain of these activities constituted foreign branches within the meaning of sec_1_367_a_-6t as a result these foreign branches were separate units described in sec_1_1503-2 and the members of group x that owned these branches were domestic owners within the meaning of sec_1_1503-2 dual consolidated losses dcls within the meaning of sec_1_1503-2 were attributable to certain of these separate units group x filed an election with respect to each dcl pursuant to sec_1 g in year and in connection with other steps that occurred pursuant to a restructuring all of the shares of aa members of group x were transferred to corporation u a newly- formed domestic_corporation in an exchange described in sec_351 immediately after this transaction and as a result of corporation u issuing stock to other shareholders corporation u became the parent of a new consolidated_group group u these two transactions are together referred to as the year restructuring as a result of the year restructuring the aa members of group x whose stock was transferred to corporation u ceased to be members of group x and became members of group u these corporations had reported dcls on elections filed by corporation x under sec_1_1503-2 at some time during year sec_1 through to avoid recapture of these dcls as a result of the year restructuring corporation x and corporation u were required to enter into a closing_agreement with the internal_revenue_service pursuant to sec_1_1503-2 section dollar_figure of revproc_2000_42 provides that a taxpayer must enter into such a closing_agreement with the internal_revenue_service before the taxpayer files its tax_return for the taxable_year of the triggering event at issue alternatively the taxpayer may submit its request for a closing_agreement by the due_date of its return including extensions for the year in which the triggering event took place corporation x and corporation u failed to enter into a closing_agreement with respect to the year restructuring in a timely manner accordingly corporation y as successor-in-interest to corporation x is requesting relief under sec_301_9100-1 and -3 to obtain an extension of time to enter into a closing_agreement with respect to the year restructuring sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in treas reg plr-124373-09 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government requests to enter into a closing_agreement are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant corporation y as successor-in-interest to corporation x an extension of time provided the requirements set forth in sec_301_9100-3 are satisfied based on the facts and information submitted we conclude that sec_301_9100-3 is satisfied with respect corporation x’s failure_to_file a timely request for a closing_agreement as a result of the year restructuring accordingly corporation y as successor-in-interest to corporation x is granted an extension of time of days from the date of this ruling letter to submit a request to enter into a closing_agreement pursuant to revproc_2000_42 with respect to the dcls that absent such a closing_agreement would have been recaptured as a result of the transferred corporations ceasing to be members of group x because of the year restructuring in anticipation of being granted the extension requested herein corporation x and corporation u have already filed a request to enter into a closing_agreement with the internal_revenue_service based on the relief granted in this ruling the request to enter into a closing_agreement will now be considered the grant of an extension of time however is not a determination that the parties may enter into the closing_agreement itself sec_301_9100-1 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-124373-09 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely john j merrick special counsel office of associate chief_counsel international enclosure
